                                                  	  
	  
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
              Plaintiff,

       v.
                                                         Case No. 3:17-CV-101-RDM
NAVIENT CORPORATION, et al.,                             (Judge Robert D. Mariani)
              Defendants.

                                                         Electronically Filed


                             DECLARATION OF SETH FROTMAN
I, Seth Frotman, declare as follows:

       1.       My name is Seth Frotman. I am currently the Executive Director of the nonprofit

Student Borrower Protection Center. I am making this declaration in connection with a

subpoena served on me by Navient Corporation, demanding that I sit for a deposition

concerning my former federal government service.

       2.      I submit this declaration to help explain why, if the deposition were to proceed, I

would not have any relevant, non-privileged information to offer. I also want to highlight my

concern that allowing a deposition like this would set a bad precedent. I fear that it would be a

green light to litigants nationwide that they can drag me and other former high-level officials into

the very large number of court cases over student-loan-servicing and other consumer-finance

practices, which would be very burdensome. In addition to inappropriately pulling back the

curtain on high-level policymaking, and chilling the frank exchange necessary to a good

deliberative process, I also worry that this would discourage people from future public service.

       3.      Until September 1, 2018, I was the Student Loan Ombudsman of the Consumer

Financial Protection Bureau—the official charged with overseeing the nation’s student loan


                                                  	  
	  
market. The Student Loan Ombudsman is the only position in the Bureau appointed directly by

a member of the cabinet: the Secretary of the Treasury. See 12 U.S.C. § 5535(a). Along with the

Bureau’s Director and Deputy Director, it is one of less than a handful of Bureau positions

specifically listed in the Dodd-Frank Act. Congress gave the Ombudsman the power, unique

within the Bureau, to publicly issue his or her own reports, and to make independent

recommendations, to the Secretary of Treasury, the Secretary of Education, and the relevant

committees in Congress. See 12 U.S.C. §§ 5535(b)(4) and 5535(d). At the time of my departure, I

was a member of the Senior Executive Service (SES). I became the Ombudsman in 2015, after

my predecessor, Rohit Chopra (now a Federal Trade Commissioner), resigned. Treasury

Secretary Jack Lew designated me to fill this role on an acting basis from June 2015 to March

2016, and on a permanent basis beginning in March of 2016. Before that, I was Deputy Director

of the Office for Students (2015) and Senior Advisor in the Office of Servicemember Affairs

(2011-2015). I have also worked as a staff member focused on education policy in the U.S.

Senate Committee on Health, Education, Labor and Pensions and, before that, as Deputy Chief

of Staff and Legislative Director for U.S. Congressman Patrick Murphy of Pennsylvania’s 8th

District. I am an attorney and a member in good standing of the New Jersey Bar.

              4.   From the time that my predecessor first assumed the role in 2011 until my

resignation, the CFPB Student Loan Ombudsman served as the senior official at the CFPB

responsible for overseeing all policymaking on student loans. In this capacity, I chaired the cross-

Bureau policymaking body focused on student loans comprised of representatives from each of

the Bureau’s primary divisions—Research, Markets and Regulations, Supervision, Enforcement

and Fair Lending, Consumer Education and Engagement, External Affairs, Operations, and the

Legal Division. I also led the Bureau’s Office for Students and Young Consumers.


       	  
	                                               2
	  
       5.     The vast majority of my seven years of service at the Bureau was devoted to the

internal development of a wide range of consumer-protection policy—first on issues affecting

military families (from 2011 to 2015) and then on issues affecting students and student-loan

borrowers (from 2015 to 2018). Once finalized, the policies on which I worked were made public.

Beforehand however, the communications and interactions concerning internal policy

development would have been pre-decisional, deliberative, and not subject to public disclosure.

       6.     In March 2015, President Obama issued a Presidential Memorandum laying out

a series of specific instructions to the U.S. Department of the Treasury, the U.S. Department of

Education, the Office of Management and Budget, and the White House Domestic Policy

Council to study the effects of student debt and take specific actions to address abuses by the

student loan industry and strengthen protections for borrowers. As part of this Presidential

Memorandum, these agencies were instructed to consult with the Bureau on a broad range of

work to take place between March 2015 and January 2017. I was the senior official designated to

lead the Bureau’s work on this effort—which included regular participation in senior-level staff

discussions about specific policymaking efforts and the creation and transmittal of confidential

work-product designed to inform and support these efforts.

       7.     To support the Administration’s future policy and regulatory initiatives on student

loan servicing and perform the consultative role envisioned by the Presidential Memorandum,

the Bureau held a field hearing in June 2015 and launched a “public inquiry” into student loan

servicing practices. I directed this inquiry and directed the development of the Bureau’s

landmark 2015 report on student loan servicing, which included a series of specific policy

recommendations to address these failures.

       8.     In addition to the specific consultation function contemplated under the

Presidential Memorandum, Director Cordray instructed the Bureau to consider how to use its
     	  
	                                         3
	  
independent authorities to crack down on abuses across the student loan servicing market. As we

compiled the evidence of widespread problems that informed the report described above, we also

conducted an internal deliberative process to evaluate the applicability of the rulemaking tool to

this market. This internal deliberative process culminated with the Bureau’s 2015 public

announcement that student loan servicing would be placed on the Bureau’s rulemaking calendar.

        9.     While at the Bureau, I did not have any authority over the initiation, investigation,

or litigation of enforcement actions (whether against Navient or any other company). Rather, to

the extent that I was involved in communications related to investigations or enforcement

actions, that involvement was entirely at the behest of, and at the direction of, Office of

Enforcement attorneys—with whom I worked as a subject-matter expert to help them develop

their conclusions, opinions, and legal theories in preparation for and during investigations and

litigation.

        10.    The previous five paragraphs, taken together, should largely explain why I would

be unable to offer relevant, non-privileged information in this matter. To the extent I spent any

time related to the Navient matter during my government service, all work-product generated

would be privileged. As is true for all senior-level federal officials engaged in policymaking, any

work-product generated to support internal decision-making related to student loan servicing

would also be privileged. Further, any counsel I would have provided to the team investigating or

litigating this matter would have been covered by attorney-client privilege. It is therefore difficult

to imagine any deliberation, advice, or work-product directly related to this matter—or any

deliberations or decision-making processes about which I may have specific, relevant

knowledge—that would fall outside of the scope of the applicable privileges.

        11.    Other than participating (along with Director Rich Cordray) in a single public

press conference on the day that this action was filed, I did not make public statements about this
     	  
	                                              4
	  
action within the relevant time period. Nor did I engage in any substantive communications

concerning the investigation or action outside the Bureau’s shield of privilege—which

encompassed State Attorneys General and the U.S. Department of Education—during the

relevant time period. I believe that doing so would have been a violation of my confidentiality

obligations as a Bureau employee and as an attorney.

              12.    In addition to policymaking and any assistance that I provided to Office of

Enforcement lawyers, Navient also says that it wants to depose me concerning the

“circumstances of [my] resignation.” I submitted my letter of resignation on August 27, 2018,

and my last day at the Bureau was September 1, 2018—well after this action was underway—so

I cannot imagine what the “circumstances of [my] resignation” could possibly have to do with

information needed to address the claims and defenses that are actually at issue in this litigation.

              I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is

true and correct.

                                                                /s/ Seth Frotman
Executed on December 4, 2018.                                   _____________________________
                                                                 Seth Frotman




       	  
	                                                   5
	  
